PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
THE BOEING COMPANY
Application No. 16/529,957
Filed: August 2, 2019
For: 	VARIABLE RECLINATION BACKREST FOR A SEAT ASSEMBLY
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR § 1.144 filed on July 27, 2022 requesting withdrawal of the election of species requirement issued January 12, 2022. 
 
The petition is DISMISSED.   

Background
A review of the relevant portion of the record shows that:
January 12, 2022: Examiner issued a Election of Species requirement between Category I: Species A (Figure 4) or Species B (Figure 5) and Category II: Species X (Figure 6) or Species Y (Figure 7).
March 1, 2022: Applicant filed a response electing, with traverse, Species A and X.
May 2, 2022: Examiner issued a non-final Office action maintaining the restriction requirement. 
July 27, 2022: Applicant filed a petition under 37 CFR 1.144 requesting review of the restriction requirement.

Applicable Regulations, Manual of Patent Examining Procedure and Notice Sections
MPEP § 802.01 states in part: 
Two or more inventions are related (i.e., not independent) if they are disclosed as connected in at least one of design (e.g., structure or method of manufacture), operation (e.g., function or method of use), or effect. Examples of related inventions include combination and part (subcombination) thereof, process and apparatus for its practice, process and product made, etc. In this definition the term related is used as an alternative for dependent in referring to inventions other than independent inventions.
Related inventions are distinct if the inventions as claimed are not connected in at least one of design, operation, or effect (e.g., can be made by, or used in, a materially different process) and wherein at least one invention is PATENTABLE (novel and nonobvious) OVER THE OTHER (though they may each be unpatentable over the prior art). See MPEP § 806.05(c) (combination and subcombination) and § 806.05(j) (related products or related processes) for examples of when a two-way test is required for distinctness.
MPEP § 806.04(b) states in part: 
Species may be either independent or related under the particular disclosure. Where species under a claimed genus are not connected in any of design, operation, or effect under the disclosure, the species are independent inventions. See MPEP § 802.01 and § 806.06. Where inventions as disclosed and claimed are both (A) species under a claimed genus and (B) related, then the question of restriction must be determined by both the practice applicable to election of species and the practice applicable to other types of restrictions such as those covered in MPEP § 806.05 - § 806.05(j). If restriction is improper under either practice, it should not be required. 
MPEP § 806.04(f) states in part: 
Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope.
MPEP § 808 states in part:
Every requirement to restrict has two aspects: (A) the reasons (as distinguished from the mere statement of conclusion) why each invention as claimed is either independent or distinct from the other(s); and (B) the reasons why there would be a serious burden on the examiner if restriction is not required, i.e., the reasons for insisting upon restriction therebetween as set forth in the following sections.
MPEP § 808.02 states in part:
Where the inventions as claimed are shown to be independent or distinct under the criteria of MPEP § 806.05(c) - § 806.06, the examiner, in order to establish reasons for insisting upon restriction, must explain why there would be a serious burden on the examiner if restriction is not required. Thus the examiner must show by appropriate explanation one of the following:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification.
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search.

Discussion
Petitioner requests withdrawal of the election of species requirement issued January 12, 2022. Petitioner argues that the restriction should be withdrawn “because Figures 4-7 are related to one another” noting that “Figures 4-7 collectively show various aspects of the variable reclination range limiter 150 and the recline piston 146.  The attempt in the Election Requirement to suggest the Figures are not related is misguided.”  However, an election of species requirement does not require that the species be unrelated. Species may be either independent or related.  Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Election of species may be required prior to a search on the merits (A) in applications containing claims to a plurality of species with no generic claims, and (B) in applications containing both species claims and generic or Markush claims.  
Figure 4, as described in paragraphs 0048 and 0050, illustrates a stroke-limiting sleeve having a securing device which may be manipulated to securely fix the sleeve in place.  The securing device may be a fastener, such as an engagement bolt, a spring-biased clip, and/or the like.  Figure 5, as described in paragraphs 0053 and 0054, illustrates an alternative embodiment.  The stroke-limiting sleeve may include an internal pin, beam or the link that is moveably coupled to an adjustment track having a longitudinal channel and a plurality of position-retaining channels.  In this embodiment, an individual may quickly and easily adjust the reclination range limit without manipulating a specific securing device. 
Claim 1 is directed to a seat assembly comprising “a variable reclination range limiter that is configured to selectively adjust a limit of the reclination range.”  Claim 1 is a generic claim since it reads on the reclination range limiter of both Figures 4 and 5.  Claim 8 is directed to a seat assembly in which the variable reclination range limiter includes “a securing device coupled to the stroke-limiting sleeve, wherein the securing device passes through a portion of the stroke-limiting sleeve and engages a portion of a shaft of a recline piston to lock the stroke-limiting sleeve in position.”  The scope of claim 8 is limited to a single disclosed embodiment, i.e. embodiment of Figure 4.  Since the application contains both species claims (e.g., claim 8) and generic claims (e.g., claim 1), it was proper for the examiner to require an election of species.
There are two criteria for a proper requirement for restriction between patentably distinct inventions: 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
(A) the inventions must be independent and 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
or distinct; and (B) there would be a serious burden on the examiner if restriction is not required.  


In the non-final Office action mailed May 2, 2022, the examiner stated:
“Regarding Applicant’s argument that the various embodiments shown in Figures 4-7 are all related, the examiner does not disagree since they portray different ways to accomplish the adjustment and different ways to limit a range of adjustments. However, in the cited paragraphs 0048 and 0053, and paragraphs 0049-0052 and 0054, it is clear that element 150 in Figure 4 is a sleeve 160 that is received on shaft 162 and is secured thereto by tightening element 164, whereas the structure shown in Figure 5 comprises notches 172 engaged by rotating a pin on a limiter about a longitudinal axis of the shaft 162. In particular, paragraph 0054 makes clear that the pin need not be on a sleeve like the one illustrated in Figure 4. Hence, there are two very structurally distinct limiting mechanisms in Figures 4 and 5, respectively. 
In the cited paragraphs 0055, 0057, and paragraphs 0056, it is clear that element 150 in Figure 6 comprises a plate with a track 182 and cross channels 184 that intersect the track 182, and the pivot axle 180 is received in the track and moved into one of the cross channels 184 in order to adjust a position of the pivot axle 180, while the pivot axle 180 in Figure 7 is not received in the elements 190 and 192 of the limiter 150. Hence, there are two very structurally distinct limiting mechanisms in Figures 6 and 7, respectively.
Therefore, even though Figures 4-7 are related to each other as ways to adjust and limit a range of adjustment of the seat or piston of the seat, they comprise different structures and ways to adjust and limit the range of adjustments of the seat or piston of the seat.”
Two or more inventions are related if they are disclosed as connected in at least one of design (e.g., structure or method of manufacture), operation (e.g., function or method of use), or effect. Related inventions are distinct if the inventions as claimed are not connected in at least one of design, operation, or effect and wherein at least one invention is patentable over the other. Species A and B are related and Species X and Y are related since they are connected by their effect (e.g, Species A and B are configured to selectively adjust a limit of the reclination range).  They are also distinct since they are not connected in their design and operation (e.g, Species A and B operate differently to adjust a limit of the reclination).  Since the species are distinct, criteria (A) for a proper requirement for restriction has been satisfied.
In order to satisfy criteria (B), the examiner must establish that there would be a serious burden if restriction is not required.  Petitioner asserts that the “Election Requirement merely summarily concludes that the “inventions require a different field of search,” without providing evidence.”  However, in the Election Requirement, the examiner provided sufficient explanation of the serious search burden by identifying different search strategies, as highlighted by the underlined text below.  
“In particular, with regard to the election requirement between species A (shown in Figure 4) and species B shown in Figure 5), the search details and text search terms are distinct for the notches and rotational engagement/disengagement of species B described in paragraph 0053-0054 relative to the structure and description of that which is shown in species A and described in paragraph 0048. With regard to the election requirement between species X (shown in Figure 6) and species Y (shown in Figure 7), the description of a separate plate 190 that is proximate to and behind the pivot axle 180 of species Y described in paragraph 0057 requires searching for different details and/or a different search query than the structure of the range limiter coupled directly to the pivot axle 180 of species X shown in Figure 6 and described in paragraph 0055. In addition, these species are not obvious variants of each other based on the current record.” (emphasis added)
Accordingly, criteria (B) for a proper requirement for restriction has been satisfied.
Election of species may be required prior to a search on the merits (A) in applications containing claims to a plurality of species with no generic claims, and (B) in applications containing both species claims and generic or Markush claims.  Claim 1 is directed to a seat assembly comprising “a variable reclination range limiter that is configured to selectively adjust a limit of the reclination range.”  Claim 1 is a generic claim since it reads on the reclination range limiter of both Figures 4 and 5.  Claim 8 is directed to a seat assembly in which the variable reclination range limiter includes “a securing device coupled to the stroke-limiting sleeve, wherein the securing device passes through a portion of the stroke-limiting sleeve and engages a portion of a shaft of a recline piston to lock the stroke-limiting sleeve in position.”  The scope of claim 8 is limited to a single disclosed embodiment, i.e. embodiment of Figure 4.  Since the application contains both species claims (e.g., claim 8) and generic claims (e.g., claim 1), it was proper for the examiner to require an election of species.
Therefore, for the above noted reasons, Petitioner’s arguments are not persuasive and the election of species requirement will not be withdrawn.
Conclusion

For the foregoing reasons, the petition is DISMISSED.

A response to the non-final Office action mailed May 2, 2022 has been received.  The application has been forwarded to the examiner; and an Office action will be mailed in due course.

Any inquiries regarding this decision should be referred to Teri Luu, Quality Assurance Specialist, at (571) 272-7045.


/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696                                                                                                                                                                                                        ____________________________
Namrata Boveja, Acting Director
Patent Technology Center 3600
(571) 272-8105

NB/tl/km